DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11, 206, 716 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference thereof merely involves with description language that would have been deemed obvious variations of forms of representations to a person skilled in the art.
Instant Application: 17/556,491
U.S. Patent No. 11, 206, 716 B2
1. An electrical load controller, comprising: a controllably conductive device; multi-location circuitry to receive a signal from an accessory electrical load controller; and control circuitry operatively coupled to the controllably conductive device and communicatively coupled to the multi-location circuitry, the control circuitry to: transition the controllably conductive device between conductive and non-conductive states during each half-cycle of an applied AC voltage to control power delivered to an electrical load; enable the multi-location circuitry to receive a signal from the accessory electrical load controller for at least a portion of the cycle when the controllably conductive device is in the non-conductive state; receive, from the multi-location circuitry data representative of one of a plurality of patterns in a signal received from the accessory load controller, the received pattern indicative of a user command received as an input by the accessory load controller; and responsive to receipt of the data representative of the detected pattern, selectively adjust a duration of the conductive state of the controllably conductive device based on the user command received by the accessory load controller.
1. A dimmer switch configured to operate in a multiple location load control system with an accessory control device for controlling an amount of power delivered to a lighting load from an AC power source, the dimmer switch comprising: a first main terminal and a second main terminal, the dimmer switch configured to conduct a load current from the AC power source to the lighting load via the first and second main terminals; a controllably conductive device electrically coupled between the first and second main terminals for conducting the load current through the lighting load, the controllably conductive device configured to be controlled using a phase-control technique to adjust the amount of power delivered to the lighting load and thus an intensity level of the lighting load; an accessory terminal configured to be electrically coupled to the accessory control device and receive an input signal from the accessory control device, the input signal representing an actuation state of the accessory control device; a multi-location circuit configured to sense the input signal and generate a multi-location signal in response to sensing the input signal; and a control circuit configured to control the controllably conductive device to adjust the intensity level of the lighting load based on the multi-location signal; wherein the control circuit is configured to: determine a pattern of the multi-location signal over one or more half cycles of an AC mains line voltage generated by the AC power source, wherein the pattern is determined based on a high threshold and a low threshold, and the high threshold is set based on an indication of a magnitude of a voltage across the dimmer switch; determine the actuation state of the accessory control device based on the pattern; and control the controllably conductive device to adjust the intensity level of the lighting load in accordance with the actuation state of the accessory control device.
5. An electrical load control method to control the power delivered to an electrical load, the method comprising: transitioning, by load control circuitry, a controllably conductive device coupled between an AC voltage source and the electrical load between conductive and non-conductive states during each half-cycle of the applied AC voltage to control power delivered to an electrical load; enabling, by the load control circuitry, multi-location circuitry to receive a signal from an accessory electrical load controller for at least a portion of the AC voltage cycle when the controllably conductive device is in the non-conductive state; receiving, by the load control circuitry from the multi-location circuitry, data representative of a pattern in a signal received from the accessory load controller, the pattern indicative of a user command received as an input by the accessory load controller; and adjusting, by the load control circuitry, a duration of the conductive state of the controllably conductive device based on the user command received by the accessory load controller responsive to receipt of the data representative of the detected pattern.
1. A dimmer switch configured to operate in a multiple location load control system with an accessory control device for controlling an amount of power delivered to a lighting load from an AC power source, the dimmer switch comprising: a first main terminal and a second main terminal, the dimmer switch configured to conduct a load current from the AC power source to the lighting load via the first and second main terminals; a controllably conductive device electrically coupled between the first and second main terminals for conducting the load current through the lighting load, the controllably conductive device configured to be controlled using a phase-control technique to adjust the amount of power delivered to the lighting load and thus an intensity level of the lighting load; an accessory terminal configured to be electrically coupled to the accessory control device and receive an input signal from the accessory control device, the input signal representing an actuation state of the accessory control device; a multi-location circuit configured to sense the input signal and generate a multi-location signal in response to sensing the input signal; and a control circuit configured to control the controllably conductive device to adjust the intensity level of the lighting load based on the multi-location signal; wherein the control circuit is configured to: determine a pattern of the multi-location signal over one or more half cycles of an AC mains line voltage generated by the AC power source, wherein the pattern is determined based on a high threshold and a low threshold, and the high threshold is set based on an indication of a magnitude of a voltage across the dimmer switch; determine the actuation state of the accessory control device based on the pattern; and control the controllably conductive device to adjust the intensity level of the lighting load in accordance with the actuation state of the accessory control device.
9. A non-transitory, machine-readable, storage device that includes instructions that, when executed by electrical load control circuitry, causes the electrical load control circuitry to: cause a controllably conductive device coupled between an AC voltage source and the electrical load to reversibly transition between conductive and non-conductive states during each half-cycle of the applied AC voltage to control power delivered to an electrical load; generate an output to enable multi-location circuitry to receive a signal from an accessory electrical load controller for at least a portion of the AC voltage cycle when the controllably conductive device is in the non-conductive state; receive, from the multi-location circuitry, data representative of a pattern in a signal received from the accessory load controller, the pattern indicative of a user command received as an input by the accessory load controller; and adjust a duration of the conductive state of the controllably conductive device based on the user command received by the accessory load controller responsive to receipt of the data representative of the detected pattern.
1. A dimmer switch configured to operate in a multiple location load control system with an accessory control device for controlling an amount of power delivered to a lighting load from an AC power source, the dimmer switch comprising: a first main terminal and a second main terminal, the dimmer switch configured to conduct a load current from the AC power source to the lighting load via the first and second main terminals; a controllably conductive device electrically coupled between the first and second main terminals for conducting the load current through the lighting load, the controllably conductive device configured to be controlled using a phase-control technique to adjust the amount of power delivered to the lighting load and thus an intensity level of the lighting load; an accessory terminal configured to be electrically coupled to the accessory control device and receive an input signal from the accessory control device, the input signal representing an actuation state of the accessory control device; a multi-location circuit configured to sense the input signal and generate a multi-location signal in response to sensing the input signal; and a control circuit configured to control the controllably conductive device to adjust the intensity level of the lighting load based on the multi-location signal; wherein the control circuit is configured to: determine a pattern of the multi-location signal over one or more half cycles of an AC mains line voltage generated by the AC power source, wherein the pattern is determined based on a high threshold and a low threshold, and the high threshold is set based on an indication of a magnitude of a voltage across the dimmer switch; determine the actuation state of the accessory control device based on the pattern; and control the controllably conductive device to adjust the intensity level of the lighting load in accordance with the actuation state of the accessory control device.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844